PLEUS, J.
This is a second-degree attempted murder and improper display of a firearm case. Although Harry Rounds raises two issues on appeal, we address only one. Specifically, Rounds contends that the trial court erred by assessing 18 points on his sentencing guidelines scoresheet for his possession of a firearm. The state concedes error as to this point. We agree that the trial court’s assessment of the additional points was improper as those points may only be assessed “[i]f the offender is convicted of committing or attempting to commit any felony....” See § 921.0014(l)(b), Fla. Stat. (1997). Improperly exhibiting a dangerous weapon is a misdemeanor. See § 790.10, Fla. Stat. (1997). Accordingly, we remand the cause for resentencing based upon a corrected scoresheet.
AFFIRMED in part; REMANDED for resentencing.
COBB and SAWAYA, JJ., concur.